Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 19 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-18, 21 and 22 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to these claims, there is no proper antecedent basis for the words “the threaded member”.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 3, 4, 6, 7, 9 and 16 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Robinson (7,963,219).
          Robinson teaches a heat press device.  The heat press comprises a support structure 102, and a lower platen 124 (figure 1) and a heating element at least in an upper platen 122 (column 3, line 47).  The upper platen is movable up and down onto the lower platen for pressing an article therebetween.  The electric heating element heats at least one of the platens and the article and the platens provide pressure or a force against the article.  A mechanism 130, 140, 150 is provided for moving the upper platen down onto the lower platen and a movement assembly 120 (column 3, line 32) is provided for adjusting or setting a pressing operation and a display 162 is provided   indicating the force or pressure applied to the article.  A programing and processor assembly is provided including a linear (or strain gauge) sensor 300 for sensing the .
          Claims 1, 3, 6, 7, 9 and 19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Anderson et al. (5,252,171).
          Anderson et al. teach a heat press device.  The heat press comprises a support structure 24, and a lower platen 14 (figure 1) and a heating element 68 at least in an upper platen 12 (column 4, line 39).  The upper platen is movable up and down onto the lower platen for pressing an article therebetween.  The electric heating element heats at least one of the platens and the article and the platens provide pressure or a force against the article.  A mechanism 18 and 27 is provided for moving the upper platen down onto the lower platen and a control or movement assembly 44 (column 3, line 44) is provided for adjusting or setting a pressing operation.  The movement assembly includes a threaded portion 62 (figures 1 or 3) and a threaded member 42 with an actuator 44 (column 3, lines 43-46) which provides rotation between the threaded components.  A visual display 46 is provided for indicating the force or pressure applied to the article (column 3, line 47).  A user interface 52, 53 is provided for manipulating the functioning of the presser via a controller (column 3, lines 55-62).  The display 46 includes providing text and or instructions or pressure data in various languages (column 3, lines 43-54).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (2,298,861) in view of Solomon (3,406,472).
Alley et al. disclose the invention as claimed.  Alley et al. teach a heat press device.  The heat press comprises a support structure 15, and a lower platen 20 (figure 1) and a heated upper platen 13.  The upper platen is movable up and down onto the lower platen for pressing an article therebetween.  Piping 21 and 37 is provided for heating each platen by steam and the article and the platens provide pressure or a force against the article, as well.  A mechanism 24 and 25 is provided for moving the upper platen down onto the lower platen and a movement assembly 340 (figure 7) or 336 (figure 14) in combination with the linkage 48, 44 and 52 is provided for setting a pressing operation.  The movement assembly incldues a rack 336 which is pivotable and a threaded member 332 which is adjustable for limiting the movements of the links and thus controlling the pressure applied by the upper platen onto the lower platen (see figure 14, which is an alternative embodiment of that in figure 7).  The pressure indicator 65 (figure 8) is provided with a gauge including a scale and pointer 317 (page 4, right hand side, lines 22 and thereafter).  The indicator includes an analog display with a pointer which moves along with or is moved by a threaded portion 303 (figure 9) and a 
          Solomon teaches a heated pressing machine including an upper platen 56 and a lower platen 30.  The upper platen is movable toward the lower platen for pressing against and article and Solomon teaches that both the upper and lower platens include heating means.  The heating means includes electrical elements 38 and 58 for heating the platens.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the press of Alley et al. with electrical heating elements for providing the heat to the platens.  Providing this would prevent the user from suffering burns from steam escaping from a pipe, if that were to happen.  Providing this would also allow the head and buck to weigh less than platens with heavy piping there through.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Robinson disclose the invention as claimed.  See above.  Briefly, Robinson teaches a heat press device.  The heat press comprises a lower platen and an upper platen, a mechanism for moving the upper platen down onto the lower platen and a 
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the press of Robinson and the display assembly with a speaker.  Providing this would alert a user as to the particular pressure applied or that a particular pressure has been achieved by the apparatus.  
ALLOWABLE SUBJECT MATTER
           Claims 20-22 are allowable over the art of record.	
Claims 5, 8, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carver illustrates a press including a heated platen and an analog pressure display. Bowen, Stewart, Myers and Robinson et al. ‘096 illustrate presses with analog and digital displays including pressure indication.


INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732